DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim states: “wherein a first handover of the first relay node equipment between the donor node equipment does not trigger a second handover…” which is unclear.  It is not clear what is meant by handover “between the donor node” (the word between requires two objects not a singular donor node).  It could state: a first handover of the first relay node equipment between two donor node equipment or handover to a second (or “another”) donor node equipment, etc.  Also it is not clear, if Applicant is trying to claim the handover is to a different parent node but still under the same donor node, similar to what is shown in Fig. 3.  Fig. 3 appears to show that the 2nd tier relay node is handed over to a new parent (1st tier relay node) but retains the same child node and is still connected to the same donor node.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 4, 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Abedini et al (US 2020/0084819, hereinafter Abedini, claiming the priority date of provisional application 62/729,895), in view of Yi et al (US 2016/0044639, hereinafter Yi), in view of Seehan (US 2005/0204053, hereinafter Sheehan), in view of Amini et al (US 2018/0102883, hereinafter Amini) and in view of Kim et al (US 2017/0105162, hereinafter Kim).

Regarding claim 1, Abedini discloses a method, comprising: facilitating, by first relay node equipment comprising a processor (IAB node with processor, Para [0193]), a first connection to donor node equipment via a control plane function of the first relay node equipment (IAB node can communicate signaling messages over F1 interface to donor node, Para [0138]), in an integrated access and backhaul network (integrated access and backhaul network, Para [0107]);	and facilitating, by the first relay node equipment, a second connection to second relay node equipment via a user plane function of the first relay node equipment, wherein the user plane function facilitates a multi-hop architecture with the second relay node equipment in the integrated access and backhaul network (IAB relay node 315/415a connects to child IAB node 315/415b, Fig. 3/4, where data is relayed (i.e. multi-hop) to child IAB nodes via signaling over NR Uu interface, Para [0140].  See Figs. 3 and 4 of provisional application 62/729,895);						but does not explicitly disclose wherein the first connection is configured for a master cell group nor wherein the second connection is configured for a secondary cell group.  Yi discloses the MCG is operated by the MeNB and the SCG is operated by the SeNB, Para [0076], in this case the relay node is a SeNB.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Yi in order to increase service availability and increase flexibility of frequency band usage and also provide dual connectivity;				and does not disclose explicitly the control plane function facilitates a star-type architecture with the donor node equipment; wherein the user plane function is separated from, and operates a (relay) node 103 has a control channel 311 connection to (donor) node 101 and has a data channel 312 connection to (UE) node 104, Fig. 3D, where the topology for control and data signals can be different, Para [0036] and data can be a linear chain topology (multi-hop topology), Para [0014].  Amini discloses a hub-and-spoke topology (i.e. star topology), Fig. 4 and also discloses a daisy-chain topology as well, Fig. 5, where in view of the combination the control topology is a hub and spoke topology and the data topology is a linear/daisy chain topology.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Amini in order to provide solutions for interference and coordination for wireless networking systems;		nor discloses wherein a first handover of the first relay node equipment does not trigger a second handover of a child node of the first relay node equipment based on the star-type architecture.  Kim discloses separating control plane and user plane, Para [0057], where this allows a UE to move into different cells without needing to perform handover, as the UE retains a direct (one hop) control plane connection to the same macro cell as it moves, Fig. 5.  See response to arguments for more detail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Sheehan and Kim in order to efficiently improve the quality of communications, reduce frequency of handovers and improve mobility of UE and the network by separating control and user planes.
Regarding claim 4, Abedini discloses the method of claim 1, but not further comprising: implementing, by the first relay node device, a control plane procedure based on using the first connection for a master cell group bearer of the first relay node device.  Yi discloses scheduling radio bearers are in the MCG, Para [0076] and the IAB relay node in Abedini receives and transmits control signals, Fig. 4.
Regarding claim 5, Abedini discloses the method of claim 1, further comprising: carrying, by the first relay node device, backhaul traffic over the second connection, wherein the backhaul traffic is carried on a secondary cell group bearer for the first relay node device and the second relay node device.  Yi the backhaul connection between MeNB and the SeNB, Fig. 7 and data bearers between MeNB and SeNB, Para [0076].
Regarding claim 22, Abedini discloses the method of claim 1, but not fully wherein the master cell group comprises the donor node equipment and wherein the secondary cell comprises the child node, and where the child node is a relay node at a lower hop order as compared to the first relay node equipment.  Yi discloses the MCG is operated by the MeNB and the SCG is operated by the SeNB, Para [0076], in this case the IAB relay node is a SeNB.  Abedini discloses intermediate relay node (315a) and lower order relay node (315b), Fig. 3.  

Claim 6-9, 11, 12, 14-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Seehan, in view of Amini, in view of Kim and in view of Abedni.

Regarding claim 6, Sheehan discloses a system, comprising: a control plane function of a relay node device with a donor node equipment; and a user plane architecture of the relay node device, wherein the user plane architecture is separated from the control plane architecture, and wherein the user plane architecture comprises a multi-hop architecture.  Sheehan discloses a (relay) node 103 has a control channel 311 connection to (donor) node 101 and has a data channel 312 connection to (UE) node 104, Fig. 3D, where the topology for control and data signals can be different, Para [0036] and data can be a linear chain topology (multi-hop topology), Para [0014];												but does not disclose the control plane function facilitates a star-type architecture, wherein the first relay node equipment is one hop away from the donor node equipment based on the star type architecture.  Amini discloses a hub-and-spoke topology (i.e. star topology), Fig. 4 and also discloses a daisy-chain topology as well, Fig. 5, where in view of the combination the control topology is a hub and spoke topology and the data topology is a linear/daisy chain topology;		nor discloses a first handover of the first relay node equipment between the donor node equipment does not trigger a second handover of child nodes of the first relay node equipment based on the star type architecture.  Kim discloses separating control plane and user plane, Para [0057], where this allows a UE to move into different cells without needing to perform handover, as the UE retains a direct (one hop) control plane connection to the same macro cell as it moves, Fig. 5.  See response to arguments for more detail;							and does not disclose the first relay node equipment, the second relay node equipment and the donor node equipment communicate via an integrated access and backhaul network.  Abedini discloses integrated access and backhaul network, Para [0107] and the relay IAB nodes, Fig. 3/4.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Abedini in order to improve techniques for handling loss of uplink synchronization.  
Regarding claims 7 and 19, Sheehan discloses the communication network architecture/relay node of claim 6/15, but not wherein the star-type architecture comprises an architecture in which respective relay devices of a group of relay devices are directly connected to a donor node device.  Amini discloses a hub-and-spoke topology (i.e. star topology), Fig. 4.
Regarding claims 8 and 20, Sheehan discloses the communication network architecture/relay node of claim 7/19, but not wherein the control plane architecture comprises respective integrated access and backhaul node devices of a group of integrated access and backhaul node devices being a single hop away from the donor node device.  Amini discloses a hub-and-spoke topology (i.e. star topology), Fig. 4 and Applicant his being his own lexicographer with “access and backhaul node devices”.
Regarding claims 9 and 18, Sheehan discloses the communication network architecture/relay node of claim 6/15, wherein the control plane architecture comprises communications interface messages sent to an access donor node device at the relay node device.  Abedini discloses the IAB relay nodes communicating with IAB donor via F1 interface, Fig. 4.
Regarding claim 11, Sheehan discloses the communication network architecture of claim 6, wherein the control plane architecture comprises radio resource control messages sent to a device at the relay node device (transmitting RRC messages is well known in the art).
Regarding claims 12 and 16, Sheehan discloses the communication network architecture/relay node of claim 6/15, wherein the control plane architecture comprises radio resource control  (transmitting RRC messages to a UE is well known in the art).
Regarding claims 14 and 21, Sheehan discloses the communication network architecture/relay node of claim 6/15, but not explicitly wherein the relay node device is configured to operate according to a fifth generation wireless network communication protocol.  Abedini discloses a 5G system, Para [0003].
Regarding claim 15, Sheehan discloses a relay node device (node, Fig. 3d), comprising: a control plane; and a user plane, comprising a multi-hop architecture, wherein mobility and handover is facilitated based on a separation between the user plane and the control plane.  Sheehan discloses a (relay) node 103 has a control channel 311 connection to (donor) node 101 and has a data channel 312 connection to (UE) node 104, Fig. 3D, where the topology for control and data signals can be different, Para [0036] and data can be a linear chain topology (multi-hop topology), Para [0014];											but does not disclose a star-type architecture where the control plane of the relay node is directly connected to a donor node and enables centralization of reporting and configuration without traversing multiple hops.  Amini discloses a hub-and-spoke topology (i.e. star topology), Fig. 4 and also discloses a daisy-chain topology as well, Fig. 5, where in view of the combination the control topology is a hub and spoke topology and the data topology is a linear/daisy chain topology;												and does not explicitly disclose handover is based on separation between use and control plane.  Kim discloses separating control plane and user plane, Para [0057], where this allows a UE to move into different cells without needing to perform handover, as the UE retains a direct (one hop) control plane connection to the same macro cell as it moves, Fig. 5.  See response to arguments for more detail;										and does not disclose the first relay node equipment, the second relay node equipment and the donor node equipment communicate via an integrated access and backhaul network.  Abedini discloses integrated access and backhaul network, Para [0107] and the relay IAB nodes, Fig. 3/4.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sheehan, in view of Amini, in view of Kim, in view of Abedini and in view of Yi.

Regarding claim 17, Sheehan discloses the relay node device of claim 16, but not wherein the radio resource control messages are sent to a node of the relay node device (Yi discloses control signals can be sent from MeNB to SeNB, Fig. 8b, and RRC signals are well known in the art).

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sheehan, in view of Amini, in view of Kim, in view of Abedini and in view of Zhu et al (US 2019/0159277, hereinafter Zhu, claiming the priority date of provisional applications 62/620,854 and 62/672,423).

Regarding claim 10, Sheehan discloses the communication network architecture of claim 9, but not wherein the communications interface messages comprise FI application protocol messages.  Zhu discloses relay RRC messages can be F1 application protocol control plane message in an uplink or downlink message, Para [0178].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Zhu in order to transmit RRC messages without leading to high overhead and low efficiency.  
Regarding claim 13, Sheehan discloses the communication network architecture of claim 6, but not wherein the control plane architecture comprises radio resource control messages carried inside FI application protocol messages.  Zhu discloses relay RRC messages can be F1 application protocol control plane message in an uplink or downlink message, Para [0178].  

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.  The Applicant amends the limitations in the claims and argues the references do not disclose the amended limitations.  Applicant argues against the Kazmi and Aminaka references, in regards to claim 1, which are no longer being used in the current office action, therefore these arguments are moot.  The separating control plane and user plane, Para [0057], where this allows a UE to move into different cells without needing to perform handover, as the UE retains a direct (one hop) control plane connection to the same macro cell as it moves, Fig. 5.  In the case of the claims, an intermediate node is performing a handover and the child node does not need to perform a handover.  As stated in Kim, the UE does not need to perform a handover as it moves to different small cells, as control and user planes is separate and the UE retains a direct connection to the macro cell for control signals as the UE moves to different small cells.  Since the combination of Sheehan and Amini discloses control and data topology can be different and the control topology can be a hub and spoke topology, this means the child relay nodes retain a direct control signal connection to the donor node even if the intermediate (parent) relay node performs a handover, and therefore the child does not need to perform a handover for the same reasons the UE in Kim does not.  In summary a change in the data path does not require a handover if the control connection stays the same, in this case the parent/intermediate relay node performing a handover would be a data path change for the child relay node but not a control signal path change (as control and data plane functions are separated).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461